Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Komatsu US 2003/0078727 (hereinafter Komatsu) in view Bourque et al., US 2010/0168996 (hereinafter Bourque).

For claims 1, 8, 15, Komatsu teaches a method comprising: 
receiving, by one or more computer processors, a search query, wherein the search query comprises one or more symbols, wherein a symbol among the one or more symbols denoting a geographical indicator category that includes a junction point indicating a junction type in proximity to a place of interest (see Komatsu, Fig. 4, [0011], “when an intersection and a travel direction of a vehicle beyond the intersection are designated,” [0033], “searches for guidance route under set searching criteria,” [0043], “user...selecting the intersection...from all intersections” displayed, where user selection of intersection represents a search query comprising intersection symbol and where selected symbol is one a variety of junction types); 
searching, by one or more computer processors, for a location based on the received one or more symbols, wherein at least one of the received symbols includes a symbol denoting a geographical indicatory category that includes a junction point indicating a junction type in proximity to a place of interest (see Komatsu, Fig. 4, [0043] – [0044], “user moves the joy stick...selecting the intersection” that comprises “the form of the selected intersection” where selected form of intersection represents symbol denoting a junction type, [0046], “When an intersection and the travel direction beyond the intersection are designated...conduct a route search...from the intersection to the destination”); and 
generating a route to the location that matches the received search query (see Komatsu, [0046] – [0048], “”a guidance route is searched for that leads through the user's designated intersection in a designated direction, resulting in an advantage that a guidance route matching the user's needs is found”). 

Bourque teaches “receiving...a search query for an unknown location” (see Fig. 3, [0021], “restaurant category icon 54 was selected, resulting in the search results shown” where user selects icon for category type represents receiving query for unknown location).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Komatsu with the teachings of Bourque to allow a user to find navigation route to an unknown address simply by inputting a desired category of destinations (see Bourque, Fig. 3, [0021] – [0024]).

For claims 2, 9 and 16, the combination teaches wherein the geographical indicator category further comprises one or more: a cardinal direction with respect to the known location, directional information with respect to the place of interest, proximity to a known location, and a historical indicator (see Komatsu, [0011], “when an intersection and a travel direction of a vehicle beyond the intersection are designated,” [0044] – [0051] “balloon 41 indicating the street name may be pushed manually, thereby designating the travel direction” and “part of the touch panel corresponding to the desired icon 42 may be pushed manually, thereby designating the travel direction;” Bourque, [0021], where “default radius can be changed based upon a user’s preferences” represents proximity to a known location). 

For claims 3, 10 and 17, the combination teaches further comprising: generating, by one or more computer processors, a route to a location that matches the one or more symbols representative of the unknown location (see Komatsu, [0046] – [0048], generating route based on selected symbol, Bourque, [0021] generating route to selected unknown location). 

For claims 4, 11 and 18, the combination teaches, providing, by one or more computer processors, an option to display multiple routes based, at least in part, on traffic conditions and distance (see Bourque, [0017], [0031], “Traffic information” utilized in generating prioritized route” where prioritized route among other routes based on traffic represents display of multiple routes based on traffic and distance). 

For claims 5, 12 and 19, the combination teaches wherein searching, by one or more computer processors, for a location that matches the one or more symbols representative of the unknown location comprises: 
identifying, by one or more computer processors, a known location, wherein the known location can be a user's current location or a user-defined location (see Bourque, [0017] – [0021], identifying, for example, within a search context “Libertyville, Ill. as the current location the restaurant category icon 54 was selected, resulting in the search results shown”); and 
refining, by one or more computer processors, a search region based, at least in part, on received geographical indicators (see Bourque, [0017] – [0021], identifying, for example, within a search context “Libertyville, Ill. as the current location the restaurant category icon 54 was selected, resulting in the search results shown” where selected icon represents refining the search). 

For claims 6, 13 and 20, the combination teaches, wherein refining, by one or more computer processors, a search region based, at least in part, on received geographical indicators comprises: 
identifying, by one or more computer processors, a search radius (see Bourque, [0021], setting “default radius” for search results based on user selection); 
identifying, by one or more computer processors, a direction within the search radius; 
identifying, by one or more computer processors, places of interest within the identified direction that is within the identified search radius (see Bourque, [0017] – [0021], identifying destinations that match the type of user selected icon(s)); 
identifying, by one or more computer processors, junction points within the identified direction that is within the identified search radius (see Bourque, [0017] – [0021], identifying “route from the present location to the final destination” involves identifying multiple “roadways and routes” that includes junction points); and 
identifying, by one or more computer processors, one or more locations that match junction points and places of interest within the identified direction of the identified search radius (see Bourque, [0017] – [0021] identify “search results” and route to “final destination”). 

For claims 7, 14, the combination teaches ranking, by one or more computer processors, the identified one or more locations based, at least in part on proximity to the identified known location (see Bourque, [0016] – [0018] “ranking of search query results” based on “close proximity of the current location” and “affect the prioritization by assigning a higher rank to results in closer proximity to that particular location”). 



Response to Arguments

Applicant's arguments with respect to claims rejected under 35 U.S.C. 103 have been fully considered but they are not persuasive.

The applicant argues that the prior art does not teach “receiving...a search query for an unknown location, wherein the search query comprises one or more symbols, wherein a symbol among the one or more symbols denotes a geographical indicator category that includes a junction point in proximity to a place of interest” and also does not teach “searching...for a location based on the received one or more symbols.”  The applicant contends that Bourque does not teach these limitations.  Furthermore, the applicant contends that paragraphs [0041], [0044] and [0050] of Komatsu do not teach these limitations.  The examiner respectfully disagrees.

As disclosed in the corresponding rejection above, Komatsu teaches receiving, by one or more computer processors, a search query, wherein the search query comprises one or more symbols, wherein a symbol among the one or more symbols denotes a geographical indicator category that includes a junction point indicating a junction type in proximity to a place of interest (see Komatsu, Fig. 4, [0011], “when an intersection and a travel direction of a vehicle beyond the intersection are designated,” [0033], “searches for guidance route under set searching criteria,” [0043], “user...selecting the intersection...from all intersections” displayed, where user selection of intersection represents a search query comprising intersection symbol and where selected symbol is one a variety of junction types).  Paragraphs [0041] - [0043] clearly states that an intersection is selected as a search query for the purposes of “generating a route” to “a location.”  “A location” in the context of the express claim language may be broadly interpreted to include a previously selected “destination” as part of the query (see Komatsu, [0040] – [0041]) by which a selected junction point is utilized for the generating route because the claim merely recites “searching...for a location based on the received one or more symbols.”


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENSEN HU/Primary Examiner, Art Unit 2169